Citation Nr: 1343356	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Propriety of the discontinuance of the Veteran's disability compensation benefits as of December 27, 2001, based on fugitive felon status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active service from October 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing from a VA facility in White City, Oregon, before the undersigned Veterans Law Judge, who was at the Portland RO, in June 2012.  A transcript of the proceeding is included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In conjunction with the decision to terminate his benefits based on status as a fugitive felon, the Veteran was informed of the opportunity to appear at a personal hearing before RO personnel as required by regulations.  He accepted that opportunity and was scheduled for a hearing on November 17, 2008.  He did not report to the hearing.  However, on November 18, 2008, the RO received a statement from the Veteran requesting that the hearing be postponed until he could attend, "probably in June 2009."  Apparently, he was incarcerated in November 2008.  

There is no clear indication that either the Veteran or his representative officially canceled or formally withdrew the Veteran's RO hearing request.  Additionally, because the Veteran was imprisoned at the time that the hearing was scheduled, that suggests that good cause for a failure to report may have been demonstrated.  Therefore, a remand is required to ensure due process requirements are satisfied.  38 C.F.R. § 3.103(c) (2013).  

Accordingly, the case is REMANDED for the following action:  

1.  Contact the Veteran to inquire whether a hearing before RO personnel is still desired.  If so, schedule a hearing before RO personnel.  If an RO hearing is no longer desired, please document that in a "Report of Contact," or ask the Veteran or his representative to provide written notice of the withdrawal.  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

